PER CURIAM.
We deny the Petition for Certiorari. We conclude that the trial court applied the correct legal standard. See O’Neal v. Sun Bank, N.A., 754 So.2d 170, 172 (Fla. 5th DCA 2000) (Fifth Amendment may be invoked when deponent has “reasonable grounds to believe that direct answers to deposition or interrogatory would furnish a *1255link in the chain of evidence needed to prove a crime against him.”). Here, Petitioners have no reasonable apprehension of criminal prosecution because the federal statute is not applicable and the statute of limitations has run on the applicable state crime.
PETITION DENIED.
ORFINGER, TORPY and EVANDER, JJ., concur.